Title: Presidential Proclamation, 21 December 1814
From: Madison, James
To: 


        
          
            [21 December 1814]
          
          Whereas a Treaty between the United States of America and the Wyandot, Delaware, Shanoese, Seneca, and Miamie Nations of Indians, was concluded and signed on the twenty second day of July, in the year of our Lord one thousand Eight hundred and fourteen, by the Commissioners of both nations, fully and respectively authorized for that purpose, and was duly ratified and confirmed by the President of the United States on the thirteenth day of December, in the year of our Lord 1814, with the advice and consent of the Senate, which Treaty is in the words following, to wit:
          
          A Treaty of Peace and Friendship between the United States of America, and the Tribes of Indians called the Wyandots, Delawares, Shawanoese, Senecas and Miamies.
          The said United States of America by William Henry Harrison, late a Major General in the Army of the United States, and Lewis Cass, Governor of the Michigan Territory, duly authorized and appoint⟨ed⟩ Commissioners for the purpose, and the said Tribes by their head men, chiefs and Warriors, assembled at Greenville in the State of Ohio, have agreed to the following articles, which when ratified by the President of the United States by and with the advice and consent of the Senate thereof, shall be binding upon them and the said Tribes.
          Article 1st. The United States and the Wyandots, Delawares, Shawanoese and Senecas, give peace to the Miamie nation of Indians formerly designated as the Miamie Eel River, and Weea tribes, they extend this indulgence also to the Bands of the Putawatimies which adhere to the Grand Sachem Tobinipee and to the Chief Onoxa, to the Ottowas of Blanchard⟨s⟩ Creek, who have attached themselves to the Shawanoese Tribe, and to such of the said tribe as adhere to the chief called the Wing, in the neighborhood of Detroit, and to the Kickapoos, under the direction of the Chiefs who sign this Treaty.
          Article 2d. The Tribes and Bands above mentioned engage to give their Aid to the United States in prosecuting the War against Great Britain, and such of the Indian Tribes, as still continue hostile; and to make no peace with either, without the consent of the United States. The assistance herein stipulated for, is to consist of such a number of their warriors from each Tribe as the President of the United States, or any officer having his authority ⟨therefor⟩ may require.
          Article 3d. The Wyandot Tribe, and the S⟨ene⟩cas of Sandusky and Stoney Creek, the Delaware, and Shawanoese T⟨ribes who have preserved⟩ their fidelity to the Unit⟨ed⟩ States throughout the ⟨war, again acknowledge⟩ themselves under the pro⟨tec⟩tion of the s⟨aid states and of no other power whatever⟩ and agree to aid the ⟨United⟩ States in the ⟨manner stipulated for in the former⟩ article, and to make no peace but with the consent of the said States.
          Article 4. In the event of a faithful performance of the conditions of this Treaty, The United States will confirm and establish all the boundaries between their Lands and those of the Wyandots, Delawares, Shawanoese and Miamies, as they existed previously to the commencement of the war.
          In Testimony whereof, the said Commissioners and the said Head men, Chiefs and Warriors of the before mentioned Tribes of Indians have hereunto set their hands and affixed their [SEAL]s.
          
          Done at Greenville, in the State of Ohio, this twenty second day of July, in the year of our Lord, one thousand, eight hundred and fourteen, and of the Independence of the United States, the Thirty ninth.
          
            Willm. Henry Harrison {seal}Lewis Cass {seal}
          
        
        
          In Presence of
          James Dill, Secretary to the commissioners
          John Johnston. Indian Agent
          B. F. Stickney. Indian Agent.
        	James I Nisbet. Associate Judge of Court of Common pleas, Preble county
          Thomas G Gibson
          Sworn Interpreters
          Antoine Boindi, sworn Interprtr.
          Wm. Walker, sworn Interpr
          William Conner sworn Interp.
          J. B. Chandonnai Sworn Intr.
          Stephen Ruddeed Sworn Interr
          James Peltier Sworn Inter.
          Joseph Bertram Sworn Intr.
          Thos. Ramsey Captn. 1st Rifle Regt.
          John Conner
          John Biddle, Coln. 1st, Regt. ohio militia.
          
            Shawanoese
            
              Tea-was-koota, or blue jacket, X
              {SEAL}
            
            
              Tah-cum-tequah, or cross the water, X
              {SEAL}
            
          
          
            Ottowas
            
              Wa-tash-ne-wa, or bear’s legs, X
              {SEAL}
            
            
              Wa-pa-chek, or white fisher, X
              {SEAL}
            
            
              Foo-ta-gen, or bill, X
              {SEAL}
            
            
              Augh-qua-nah-quo-se, or stump tail bear, X
              {SEAL}
            
            
              U-co-ke-nuh, or bear king, X
              {SEAL}
            
          
          
            Senecas
            
              Coon-tind-nau, or coffee-house, X
              {SEAL}
            
            
              Tog’uon, X
              {SEAL}
            
            
              En-dosque-e-runt, or John Harris, X
              {SEAL}
            
            
              Can-ta-ra-te-roo X
              {SEAL}
            
          
          
          
            Shawanoese
            
              Cut-e-we-cus-a, or Black hoof
              {SEAL}
            
            
              Tam-e-ne-tha, or Butter
              {SEAL}
            
            
              Pi-a-se-ka, or wolf X
              {SEAL}
            
            
              Pom-tha, or walker X
              {SEAL}
            
            
              Sha-mon-e-tho, or snake X
              {SEAL}
            
            
              Pem-tha-ta, or Turkey flying by
              {SEAL}
            
            
              We-tha-wak-a-sik-a, or yellow water
              {SEAL}
            
            
              Que-ta-wah, or sinning X
              {SEAL}
            
            
              So-Kut-che-mah, or frozen X
              {SEAL}
            
            
              ⟨Wy⟩-ne-pu-ceh-sika ⟨or corn stalk X⟩
              {SEAL}
            
            
              ⟨Chi-ach-ska⟩, or captain ⟨Tom X⟩
              {SEAL}
            
            
              ⟨Qui-Ta⟩-we-peh, or ⟨captn. Lewis X⟩
              {SEAL}
            
          
          
            Delawares
            
              Tai-un-Shrah, or charles
              {SEAL}
            
            
              Ti-un-dra-ka, or John Bolesle
              {SEAL}
            
            
              E-lone-ni-a-rah, or shroneseh X
              {SEAL}
            
            
              Kick-to-he-nina, or Captn Anderson X
              {SEAL}
            
            
              Le-mot-ti-nuck-quis, or James Nantioke X
              {SEAL}
            
            
              La-o-pon-nichle, or Bauber X
              {SEAL}
            
            
              Jo-on-queake, or John Queake X
              {SEAL}
            
            
              Kill-Buck X
              {SEAL}
            
            
              Neach-Corningd X
              {SEAL}
            
            
              Montgomery Montaine X
              {SEAL}
            
            
              Capt Buck X
              {SEAL}
            
            
              Hop-hoo-que, or moles X
              {SEAL}
            
            
              Capt. White eyes X
              {SEAL}
            
            
              Captain Pipe X
              {SEAL}
            
            
              Mc.Daniel X
              {SEAL}
            
            
              Captain Snap X
              {SEAL}
            
          
          
            Wyandots
            
              Tar-he or Crane
              {SEAL}
            
            
              Har-rone-yough, or Cherokie boy
              {SEAL}
            
            
              Te-ar-rone-au-ose, or between the legs
              {SEAL}
            
            
              Men-ou-con
              {SEAL}
            
            
              Rush-ar-ra, or Stookey
              {SEAL}
            
            
              Se-no-Shus
              {SEAL}
            
            
              Zash-u-on-a, or Big arm
              {SEAL}
            
            
              Te-an-dut-ta-sooh, or punch
              {SEAL}
            
            
            
              Tap-uk-Sough, or John Hicks,
              {SEAL}
            
            
              Ron-oin-ness, or sky come down
              {SEAL}
            
            
              Tee-en-doo
              {SEAL}
            
            
              Ron-ai-is
              {SEAL}
            
            
              Omaint-si-ar-nah, or Bowyers
              {SEAL}
            
          
          
            Senecas
            
              Cun-tah-ten-tuh-wa, or big Turtle, X
              {SEAL}
            
            
              Ren-on-nesa, or wiping Stick, X
              {SEAL}
            
            
              Co-rach-con-ko, or reflection, or civil John X
              {SEAL}
            
            
              Coon-au-ta-nah-too, X
              {SEAL}
            
            
              See-is-ta-hee (black) X
              {SEAL}
            
            
              Too-tee-an-dee, Thomas Brane X
              {SEAL}
            
            
              Hane-use-wa
              {SEAL}
            
            
              Ut-ta-Wun-tus
              {SEAL}
            
            
              Lut-au-quis-on
              {SEAL}
            
          
          
            Miamies
            
              Pecon X
              {SEAL}
            
            
              La-passiere
              {SEAL}
            
            
              Ashe-non-quah X
              {SEAL}
            
            
              Osaje X
              {SEAL}
            
            
              Na-to-wee X
              {SEAL}
            
            
              Me-she-ke-le-a-ta, or the Big man X
              {SEAL}
            
            
              Sa-na-mah-hon-ga, or stone eater X
              {SEAL}
            
            
              Ne-she-peh-tah X or double tooth X
              {SEAL}
            
            
              Me-too-sa-ni-a, or Indian X
              {SEAL}
            
            
              Che-qui-a, or poor racoon X
              {SEAL}
            
            
              Wa-pe-pe-cheka X
              {SEAL}
            
            
              Chin-go-me-Ja-Eboe, or owl X
              {SEAL}
            
            
              Ke-we-se-kong, or circular Travel’g X
              {SEAL}
            
            
              Wa-pa-sa-ba-nah, or white Racoon X
              {SEAL}
            
            
              Che-ke-me-li-ne, or Turtles brother X
              {SEAL}
            
            
              Pocon-de-qua, or Crooked X
              {SEAL}
            
            
              Che-que-ah, or poor Racoon, or little Eyes X
              {SEAL}
            
            
              Sho-wi-lin-ge-shua, or open hand X
              {SEAL}
            
            
              O-ka-we-a, or Porcupine X
              {SEAL}
            
            
              Shaw-a-noe X
              {SEAL}
            
            
              Ua-uan-sa, or young wolf X
              {SEAL}
            
            
              Me-shwa-wa, or wounded X
              {SEAL}
            
            
              ⟨San-quee-⟩com-ya, or Buffaloe X
              {SEAL}
            
            
              Pe-qui-a, or George X
              {SEAL}
            
            
            
              Keel-⟨swa,⟩ or Sun X
              {SEAL}
            
            
              ⟨Wab-se-a⟩, or white ⟨skin⟩ X
              {SEAL}
            
            
              ⟨Wan-se-pe-a, or sun-rise, X⟩
              {SEAL}
            
            
              ⟨An-ga-to-ka, or pile of wood, X⟩
              {SEAL}
            
          
          
            Potawatamies
            
              Too-pin-ne-pe X
              {SEAL}
            
            
              O-nox-a, or five medals X
              {SEAL}
            
            
              Me-te-a X
              {SEAL}
            
            
              Con-Je, or Bears foot X
              {SEAL}
            
            
              Na-nown-se-ca X
              {SEAL}
            
            
              Cha Jobbe, or one who sees all over X
              {SEAL}
            
            
              Me-shon X
              {SEAL}
            
            
              Pe-nosh X
              {SEAL}
            
            
              Che-ca-noe X
              {SEAL}
            
            
              Nesh Coot-a-na X
              {SEAL}
            
            
              Ton-guish X
              {SEAL}
            
            
              Ne-baugh-gua X
              {SEAL}
            
            
              Ton-guish, or chippeway X
              {SEAL}
            
            
              Wes-nan-e-sa X
              {SEAL}
            
            
              Che-chock, or crane X
              {SEAL}
            
            
              Ke-poe-ta X
              {SEAL}
            
            
              Mac-Koe-ta, or crane X
              {SEAL}
            
            
              Pa-pe-Ket-cha, or flat belly X
              {SEAL}
            
          
          
            Kickapoos
            
              Ke-too-te, or Otter X
              {SEAL}
            
            
              Ma-ko-ta-ne-cota or black Tree X
              {SEAL}
            
            
              She-She-pa-or Duck X
              {SEAL}
            
            
              Wa-pe-Kon-nia, or white Blanket X
              {SEAL}
            
            
              A-Coo-Che, or the man hung X
              {SEAL}
            
            
              Che-Kas-Ka-go-lon X
              {SEAL}
            
          
          Now, therefore, to the end that the said treaty may be observed and performed with good faith on the part of the United States, I have caused the premises to be ⟨made public, and I do hereby enjoin and require all⟩ persons bearing office, civil or military, within the United States, and all others, citizens or inhabitants thereof, or being within the same, faithfully to observe and fulfil the said treaty, and every clause and article thereof.
          ⟨I⟩n testimony whereof, I have caused the {SEAL} of the United States to be affixed to these presents, and signed the same with my hand.
          
          Done at the City of Washington, the twenty-first day of December, in the year of our Lord one Thousand Eight Hundred and Fourt⟨ee⟩n, and of the independence of the ⟨U⟩nited States the thirty-ninth.
          
            James Ma⟨dis⟩on
            By the President.
            Jas Monroe
          
        
      